UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1167


FLORDELIZA A. HAWKINS,

                    Plaintiff - Appellant,

             v.

COURT OF COMMON PLEAS OF ANDERSON SOUTH CAROLINA;
SUNTRUST BANK; JOSEPH PARTAIN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Donald C. Coggins, Jr., District Judge. (8:20-cv-03432-DCC)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Flordeliza A. Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Flordeliza A. Hawkins appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Hawkins’ 42 U.S.C. § 1983

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2